ROBINSON, J.
1. Where the state, or a political subdivision of the state, takes from any one an indemnity bond for the faithful performance by an officer of official duty, and such bond is voluntarily given, is based upon a valuable consideration and is not prohibited by law or against public policy, liability of the ob-ligor of such bond upon a breach of its condition is enforceable, notwithstanding the execution of such bond is not required by any statute of the state or by the charter or an ordinance of a municipality.
2. Such a bond is an official bond within the meaning and contemplation of Section 11242, General Code.
3. Where such bond is executed by a bonding company for a valuable consideration, and the form of the instrument and the whole *350transaction disclose that it was never intended that the officer covered by the bond was to join in its execution or its obligation, the contractual obligation of the signer thereof is primary and not that of a surety.
4. An action on such bond may be instituted at any time within the period of ten years after the cause of action accrues, even though an action against the officer for _ a breach of the official duty imposed upon him has been barred by the statute of limitations applicable to the act constituting such breach.
Judgment affirmed.
Marshall, CJ., Allen, Kinkade, Jones and Matthias, JJ., concur.